   Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------)(
Joint Stock Company " Channel One Russia Worldwide,"
Closed Joint Stock Company " CTC Network," Closed                          Index No. 16-cv- 13 18
Joint Stock Company "TV DARIAL," Closed Joint                              (GBD)(BCM)
Stock Company "New Channel", Limited Liability
Company "Rain TV-Channel,", and Limited Liability Company
"Global Entertainment TV."

                                    Plaintiffs,                            DECLARATION OF
                                                                           DMITRI DIETRICH IN
                  -against-                                                OPPOSITION TO
                                                                           SANCTIONS

INFOMIR LLC ( www.infomirusa.com), INFOMIR GMBH,
ALE)(ANDER MARAHOVSKY, EVGENI LEVITIN,
TELETRANSFERS TECHNOLOGIES LTO.,
PANORAMA ALLIANCE, LP (www.mypanorama.tv),
ASAF YEVDA YEV, DAVID ZELTSER,
S.K. MANAGEMENT OF NEW YORK, INC. (www.gudzon.tv),
MOIDOM LLC, TELEPROM, VDALI, MHCOM GmbH and
John Does 1-50.

                                    Defendants.
----------------------------------------------------------------------)(

         DMITRI DIETRICH declares subject to penalty of perjury under the laws ofthe United

States of America as follows:

         I.       I am over the age of eighteen, of sound mind and otherwise competent to make

this Affidavit, not a party to this action, and the Chief Technical Officer of Kartina Digital

GmbH (" Kartina"), Rheingaustr. 53, 6520 I Wiesbaden, Germany.

         2.       I am able to read and write in English.

         3.       I have worked at Kartina for nearly twelve (12) years.

         4.       I received a degree in " informatik" or computer science from Fachhochschule

Wiesbaden in 2006 and am familiar with, among other things, internet protocol television

(" I PTV").
     Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 2 of 22




          5.   I have reviewed a November 3, 2018 report by Christopher Rucinski, Vice

President at Stroz Friedberg (" Rucinski Report" or "Rue. Rep." ) (ECF 694-1 ), criticizing

Christopher Yidulich's Affidavit dated June 24, 2016 (" Vidulich Affidavit" or " Yid. Aff.") (ECF

80) and purporting to raise questions regarding the May 24, 2016 Wireshark capture fi le entitled

"Channel_One_Capture.pcapng" Bates No. CHANNELONE003307 ("Channel One PCAP").

          6.   I also reviewed the November 21 , 2018 Affidavit, from Akbar A. Khan (" Khan

Affidavit" or "Khan Aff." ) containing webpages, screenshots, and coding from Mr. Khan's

investigation ofvarious web pages, set-top boxes ("STBs"), and software development kits

(" SDKs"). I am personally familiar with the sources referenced in the Khan Affidavit.

          7.   As explained in the Rucinski Report, Wireshark is a software program that allows

a user to record data transmission across computer networks by capturing data in a file. (Rue.

Rep. at 2-3). The file format in which Wireshark stores captured data is the " PCAP" format with

file extension ".pcap" or ".pcapng." (!d.) The Channel One PCAP is saved with the file extension

".pcapng" indicating that the file is a PCAP file and can therefore be opened and analyzed on

Wireshark.

          8.    An STB is a device that receives video data through the internet, by, for example,

connecting to a radio wireless local area network, referred to herein as " Wi-Fi ," and converts the

data it receives into video streaming capable of being displayed on a television screen or display

device.

I.        Evidence from the Channel One PCAP and Vidulich Affidavit Was Not Lost or
          Spoliated and this is Confirmed by the Rucinski Report

          9.    I am informed that the Rucinski Report was submitted to support lnfom ir's

allegations that electronically stored information was lost or destroyed. As explained below, the

Rucinski Report makes no such allegation and lnfomir's assertion is wrong.


                                                  2
      Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 3 of 22




         I 0.     Nothing in the Rucinski Report or from my knowledge of our investigation into

Infomir's piracy suggests that data or evidence from the Channel One PCAP was lost or spoliated

by Dunnington Bartholow Miller LLP (''Dunnington") or Plaintiffs. To the contrary, Mr.

Rucinski ' s inspection ofthe Channel One PCAP and his findings about it confirm that the Channel

One PCAP was not lost and was produced to Defendants.

         11.       In addition, I see nothing in the either the Channel One PCAP or the Rucinski

Report to suggest that Dunnington or Plaintiffs destroyed or tampered with evidence and I do not

believe this to be the case. Mr. Rucinski confirms that the Channel One PCAP is a single Wireshark

capture on May 24, 2016 (Rue. Rep. at 4) and does not point to any evidence of spoliation or

tampering with the ".pcap" file.

         12.       To the extent that Mr. Rucinski suggests that Dunnington withheld the Channel

One PCAP to present difficulties to Infomir, the circumstances suggest otherwise. As explained in

more detail below, Infomir could have run tests on its servers to monitor activity on May 24, 2016

to easily rebut any false allegations of IPTV streaming.

         13.       Dunnington' s production ofscreenshots, PDFs, and XPSs ofthe Wireshark capture

instead of sending the capture file itself, caused no prejudice to Infomir because Infomir should be

in possession of evidence of its streaming activities, or lack thereof.

II.      The Vidulich Affidavit Accurately Shows that the Aura HD STB was Connected to
         Wi-Fi and that Video Data Transfer Between the Aura HD STB and Infomir Stalker
         Occurred While Mr. Vidulich Observed Pirated Programming

       A.       The Vidulich Affidavit Accurately Shows the Aura HD STB was Connected to Wi-
                Fi via a Laptop Bridge

         14.       The Rucinski Report argues that an optional Wi-Fi adapter plug-in is the only

method to connect the Aura HD STB to Wi-Fi. (Rue. Rep. at 13). Based on this, the Rucinski

Report concludes that Mr. Vidulich's explanation that the Aura HD STB was connected to the


                                                  3
   Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 4 of 22




internet through Wi-Fi is "technologically impossible" (Rue. Rep. at 4).

       15.     Mr. Rucinski ' s arguments and conclusions are erroneous. A Wi-Fi adapter plugin

is not the only method for connecting the Aura HD STB to Wi-Fi.

       16.     One can use a wireless-enabled laptop as a bridge to connect an Aura STB to the

internet by running an Ethernet cable from the STB to the laptop. A "bridge connection" allows a

user to monitor and record the traffic capture file (.pcap) between the laptop' s Wi-Fi connection

and laptop's Ethernet port (a physical connection to the Aura HD STB).

        17.    The bridge connection method connects a STB to a laptop with an Ethernet cable

and then connects the laptop to Wi-Fi, which in turn connects the STB to the internet. We refer to

the laptop as a "bridge" to the internet because it serves as the channel through which the STB

accesses the internet.

        18.    The hardware setup described and depicted in the photograph attached to the

Yidulich Affidavit shows the bridge method of connecting the Aura HD STB to Wi-Fi. (Vid. Aff.

Ex. 6). The photograph shows that the Aura HD STB uses a Dell laptop as a bridge because the

STB is connected to the laptop through an Ethernet cable. (Vid. Aff. Ex. 6).

        19.     By using the Dell laptop as a bridge, as the photograph shows, Mr. Vidulich was

able to connect the Aura HD STB to the internet because the laptop was connected to Wi-Fi , in

turn connecting the STB to Wi-Fi. (Vid. Aff. Ex. 6).

        20.     Mr. Rucinski ' s conclusions shou ld be rejected. His report does not appear to have

examined the photograph attached as Exhibit 6 to the Yidulich Affidavit.

        21.     I can confirm that Mr. Yidulich used the bridge method based on personal

knowledge because I have done this myself and I guided Mr. Yidulich on how to configure the

hardware to connect the Aura HD STB to the Internet with the Dunnington firm ' s Dell laptop.



                                                 4
   Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 5 of 22




       22.     I instructed him to connect the Aura HD STB to the Dell laptop with an Ethernet

cable and the laptop to the Internet through a Wi-Fi connection. (Vid. Aff. Ex. 6).

       23.     Additionally, Mr. Rucinski's conclusion that the STB could not connect to the

internet is faulty because it is contradicted by evidence in the PCAP showing the Dell laptop

connecting to the internet.

       24.     The Channel One PCAP itself is consistent with the Aura HD STB connecting to

the Internet via the Dell laptop' s Wi-Fi connection. Exhibit I hereto is a screenshot of the Channel

One PCAP. In the Channel One PCAP, one can see in packet I under the "Ethernet II" tab, the

following language: "Address: Dell_67:34:b6 (5c:26:0a:34:b6)" (" Dell Address"). The Dell

Address language is highlighted by the red marking "NOTEBOOK." (Ex. I).

       25.     The Dell Address is the Dell laptop' s unique Media Access Control ("MAC")

address. A MAC address is an identifying number for a physical device that is hardwired or hard-

coded into the device' s hardware to create a digital footprint that can allow one to identify the

source of data activity on the internet. The Dell laptop' s MAC address appears in any data packet

sent to and from the Aura HD STB because the Dell laptop is used as a bridge.

        26.    The Dell Address in the Channel One PCAP file signifies that the source MAC

address for packet I is from the Dell laptop photographed in Exhibit 6 of the Yidu lich Affidavit,

thus confirming Yidu lich ' s testimony. (Ex. I).

        27.    The Channel One PCAP contains additional evidence contradicting Mr. Rucinski's

conclusion that the Aura HD STB could not have connected to the internet via Wi-Fi.

        28.    The Channel One PCAP shows that both the laptop and the Aura HD STB were

connected to Wi-Fi when the Wireshark capture occurred because the Aura HD STB was both

sending and receiving data to and from sources that the STB could not have connected to without



                                                    5
      Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 6 of 22




Wi-Fi, such as Infomir's servers.

          29.   This can be seen at Exhibit 2, a screenshot of the Channel One PCAP depicting

packet I 2. In contrast to packet I where the Dell laptop was the source of the data transfer, packet

12 shows that the Dell laptop' s MAC address is the recipient of data because the same MAC

address, "Dell_67:34:b6 (5c:26:0a:34:b6)," is the destination address. (Compare Ex. I , with Ex.

2).

          30.   If the Aura HD STB was not connected to the internet as Mr. Rucinski suggests,

the only data transfers one would see in a Wireshark capture would be to and from devices

physically connected to the Aura HD STB.

          31.   In this case, the only device physically connected to the Aura HD STB through an

Ethernet cable was the Dell laptop photographed in Exhibit 6 to the Vidulich Affidavit. (Vid. Aff.

Ex. 6).

          32.   lfthe Aura HD STB had not been connected to the internet, we would only see data

transfers between the Dell laptop and the Aura HD STB. The Channel One PCAP, however, shows

data transfers from more than just two devices, including Infomir' s servers, which is only possible

if the Aura HD STB is connected to the internet and able to communicate with sources, like

Infomir' s servers, beyond those physically connected to it.

          33.   Based on the foregoing, I find that Mr. Rucinski was incorrect in concluding that

Dunnington's hardware setup made it impossible to connect the Aura HD STB to the internet via

Wi-Fi. (Rue. Rep. at 5). Dunnington' s hardware setup allowed the Aura HD STB to connect to the

internet by using the Dell laptop as a bridge to Wi-Fi. My review of the Channel One PCAP

confirms that the Aura HD STB was in fact connected to internet while Mr. Vidulich viewed

pirated broadcasts.



                                                  6
   Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 7 of 22




     B.       The Rucinski Report Concedes that a Wireshark Capture Occurred on May 24,
              2016 and that Such Capture Reveals Data Transfers Between the Aura HD STB
              and Infomir Stalker

       34.       My review of the Channel One PCAP on Wireshark confirms Mr. Rucinski 's

conclusion that a Wireshark capture occurred on May 24, 2016.

       35.       Under the "Statistics" tab in Wireshark, one can examine the Channel One PCAP

by clicking on "Capture Fi le Properties" to open a window that provides information about

Channel One PCAP like the number of packets captured, how long the capture lasted, and on what

date the capture occurred.

       36.       From this examination, we can see that the first and last data packet were captured

on May 24, 2016 confirming that the date of the Channel One PCAP was May 24, 2016.

       37.       Furthermore, my review of the Channel One PCAP shows that on May 24, 2016,

the Aura HD STB had data transfers with lnfomir' s Stalker Middleware, a product downloadable

from the lnfomir website. (Khan Aff. at 5).

       38.       Data transfers with lnfomir's Stalker Middleware are indicated in the Wireshark

capture by the presence of the Aura HD STB IP address as both the source and destination IP

address for various data transfers to and from the "stalker_ portal" domain. The occurrence of such

data transfers is consistent with Vidulich's eyewitness testimony of observing pirated broadcasts

during the Wireshark capture. (Vid. Aff. at 4-5).

        39.      Mr. Rucinski fails to address data transfers between Stalker Middleware and the

Aura HD STB and instead limits hi s discussion to data transfers between the domain

"freetvstat.iptv.infomir.com.ua" and the Aura HD STB. (Rue. Rep. II- 13). Although Rucinski

doesn 't say so, the presence of " lnfomir" in the domain name indicates that this domain belongs

to or is related to lnfomir.



                                                    7
   Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 8 of 22




       40.     Mr. Rucinski concedes the occurrence of data transfers between the Aura HD STB

and "freetvstat.iptv.infomir.com.ua" when he investigates the exchange of data packets between

Aura HD STB and "freetvstat.iptv.infomir.com.ua. (Rue. Rep. 11-13). Although Mr. Rucinski

suggests that Mr. Vidulich's Affidavit does not show video data transfers (Rue. Rep. at 4), his

report concedes that the Channel One PCAP reflects video data transfers. His report, however,

does not explain the content or source of the video data transfers in the Channel One PCAP. As

discussed below, my analysis of the Channel One PCAP data shows that the video data is

consistent with lnfomir video streaming pirated IPTY broadcasts.

       41.     As the Rucinski Report correctly identifies, the Aura HD STB IP address is

" 192. 168.12.136." To confirm this, while accessing the Channel One PCAP, one can open a data

packet in Wireshark in which " 192. 168.12.136" is Iisted as the source IP address.

       42.     In such a packet, for example, packet 12, the "User-Agent" field under "Hypertext

Transfer Protocol," states "MAG200," indicating that the source IP address for this data packet

was coming from an STB. Attached hereto as Exhibit 3 is a screenshot of packet 12's data transfers.

The "MAG200" language is indicated with a red line.

       43.     Given that the onl y STB box connected to Wi-Fi was the Aura HD STB pictured in

Exhibit 6 of the Yidulich Affidavit, I conclude that the IP address for the Aura HD STB is

" 192.168.12.136."

       44.     Once we identify " 192.168.12.136" as the Aura HD STB' s IP address, we can

isolate all data coming into and out of the box during the Channel One PCAP by typing the

following command in the text box of the Wireshark program: "ip.dst= 192.168.12.136 or

ip.src= 192.168.12.136."

       45.     This command isolates all data packets in which either the source or destination IP



                                                 8
   Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 9 of 22




address was " 192.168.12.136," or the Aura HD STB ' s IP address.

       46.       One can further refine the Wireshark analysis of the Channel One PCAP by

grouping specific types of transfers, for example, transfers involving HTTP data, together. To do

this, one clicks on the "Protocol" column in Wireshark and scrolls down to the data packets with

"HTTP" protocols. Through this process of IP address isolation and protocol reorganization, one

can isolate all HTTP data transfers going into and out of the Aura HD STB at the time of the

Channel One PCAP Wireshark capture.

       47.       Reviewing the HTTP data transfers occurring during the Channel One PCAP

capture, I see data communications exchanged between Stalker Middleware and the Aura HD STB.

For example, packet 87 (a screenshot of which is attached hereto as Exhibit 4) contains data

transfers from the Aura HD STB to Stalker Middleware. One sees data exchange between the Aura

HD STB and Stalker Middleware in the "GET" field          under the header " Hypertext Transfer

Protocol" (noted in red). The "GET" field shows the portal or domain a device has requested data

from. (Ex. 4).

       48.       The "GET" field in packet 87 (noted in red) shows a data request was made to

"stalker_portal." The language "stalker" informs me that the data request was made to Stalker

Middleware. Stalker Middleware is downloadable from Infomir' s website. (Khan Aff. at 5).

       49.       The source of the data request in packet 87 was the Aura HD STB because the

source IP address was " 192.168.12.136," which we have already confirmed is the Aura HD STB ' s

IP address. This information shows us that the Aura HD STB is communicating with

"stalker_portal" and corroborates Mr. Vidulich' s testimony that his Wireshark capture showed

data transfers between the Aura HD STB and a stalker portal. (Vid. Aff. at 5).

       50.       Further inspection of packet 87's "GET" request reveals that once the Aura HD



                                                9
  Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 10 of 22




STB makes the request on the "stalker_portal," the Aura HD STB is redirected to the domain

"online-media.infomir.com." (Ex. 4). This is noted in red at Exhibit 4 underneath the "GET" field

where the subfield " Referer" tells us where a data request is redirected, if at all. (Ex. 4). In packet

87's " Referer" field we see the domain "onl ine-media.infomir.com." The presence of " lnfomir"

in the domain name signifies that this domain belongs to lnfomir or an lnfomir-related entity and

is the source of the data Mr. Vidulich was viewing.

        51.    This analysis of packet 87's data transfers corroborates Mr. Vidulich' s testimony

that he witnessed the Aura HD STB connected to the '·stalker portal." (Vid. Aff. at 5). Moreover,

the Channel One PCAP shows that data transfers are redirected to an lnfomir or lnfomir-related

domain - all while Mr. Vidulich is streaming Russian-language programming.

        52.     Based on the foregoing analysis and examples, I conclude that the evidence shows

that on May 24, 2016 the Aura HD STB communicated with lnfomir' s Stalker Middleware and an

lnfomir or lnfomir-related domain, which was the source of IPTV streaming video while Mr.

Vidulich was watching pirated Russian-language programming. Th is finding is consistent with the

screenshots and statements contained in the Vidulich Affidavit regarding the presence of such data

transfers in the Wireshark capture that Mr. Vidulich screenshotted on May 27, 2016.

        53.     I understand that lnfomir argues that it has been disadvantaged by lost evidence.

To rebut the allegations that it is pirating video content, lnfomir could simply ask its system

administrator or lead data technician in charge of its servers to provide lnfomir' s server log files

for May 24, 2016. The server log files for May 24, 20 16 would show the MAC addresses and serial

numbers for devices communicating with lnfomir's servers on May 24, 2016.

        54.     The Aura HD STB ' s MAC address and serial number are visible in the Channel

One PCAP, for example, in packet 32. Exhibit 5 hereto is a screenshot of packet 32. The MAC



                                                   10
  Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 11 of 22




address, "OO:Ia:79:09:7a," and the serial number, " 112012N034702," are highlighted. (Ex. 5).

       55.      One could then cross reference the Aura HD STB's MAC address and serial number

with lnfomir' s server log files from May 24, 2016 to confirm whether the STB was communicating

with lnfomir's servers on May 24, 2016. This is a simple process.

     C.      The Rucinski Report Concedes that the Channel One PCAP Contains Video Data
             Transfers to the Aura HD STB But Fails to Explain that Infomir is the Source of
             Video Streaming Transmitted to the Aura HD STB

       56.      Mr. Rucinski explains that the Channel One PCAP provides deeper explanatory

value for the data transfers captured in the Channel One PCAP. (Rue. Rep. at 9). However, he fails

to elaborate what these data transfers would show and where they are coming from. Mr. Rucinski's

omission overlooks clear evidence in the Channel One PCAP showing lnfomir' s servers

transmitting video data to the Aura HD STB.

       57.      One can access video streaming in the Channel One PCAP by analyzing data

packets that show the Aura HD STB making requests to a "channel" for streaming. A request made

to a "channel" for streaming is indicated by the language "GET /chi." The screenshot attached

hereto as Exhibit 6 shows the language "Get /chi" in packet 376. Exhibit 6 shows the AURA HD

STB making a request to a channel for streaming. (Ex. 6).

       58.      Digging deeper into packet 376, one can right click on packet 376 to open a menu

panel. The screenshot attached hereto as Exhibit 7 shows the menu panel that opens.

       59.      On the menu panel, clicking " Follow" and then "TCP Stream" opens another

window titled "Wireshark - Follow TCP Stream (tcp.stream eq 12) - Channel One Capture" ("TCP

Stream Window"). (Ex. 7). A screenshot attached hereto as Exhibit 8 shows the TCP Stream

Window.

       60.      From the TCP Stream Window, we extracted the video streaming evidenced in the



                                                11
  Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 12 of 22




TCP Stream Window. (Ex. 8). The video streaming was saved to a USB drive enclosed to this

affidavit. The video data saved to the USB drive is attached hereto as Exhibit 9.

         61.       The TCP Stream Window also indicates the server source of the video streaming

viewed in Exhibit 9. (Ex. 8).

         62.       Under " Host," we see that the host domain for the video streaming collected in

Exhibit 9 is "allfreetv.net." (Ex. 8).

         63.       We can see that the domain "allfreetv.net" is controlled by lnfomir's servers. This

is found by conducting a "domain block search" ofthe domains that Infomir's servers control. A

"domain block search" is a search of domains that belong to an organization. The domain block

search for Infomir shows the domains that Infomir's servers control.

         64.       The domain block search conducted for lnfomir is accessible at the following

webpage: http://ipv4info.com/domains-in-block/s0ea21 0/79.142.197.0-79.142.197 .255.html.

         65.       At the web page http://ipv4info.com/domains-in-block/s0ea21 0/79.142. I 97.0-

79.142.197.255.html, we can see that the organization for the domains listed is "Infomir." This

search    result     signifies   that   any   domains    found   on   http://ipv4info.com/domains-in-

block/s0ea21 0/79.142.197.0-79.142. 197.255.html are controlled by Infomir' s servers.

         66.       Scrolling down to line 63, we see the domain "allfreetv.net" - the host domain listed

m the TCP Stream Window. (Ex. 8), I have taken a screenshot of line 63 showing the

"allfreetv.net" domain, attached hereto as Exhibit I 0. Because "allfreetv.net" is listed in Infomir's

domain block search described above, we know that lnfomir's servers control the domain

"allfreetv .net." (Ex. I 0).

         67.       Therefore, the Aura HD STB was receiving video streaming (Ex. 9) directly from

Infomir's servers on May 24, 2016. (Ex. I 0).



                                                    12
  Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 13 of 22




       68.       Based on this and google searches of lnfomir and data distribution reports from

Hurricane Electric (ECF 548-25; 548-27; 663-1 ), it becomes clear that lnfomir controls a massive

IPTV streaming operation and that numerous servers are under its control.

       69.       A Google search reveals that lnfomir offers 150 Channels and a "Stalker Club" in

Ukraine, indicating that lnfomir has massive streaming operations.

       70.       The Hurricane Electric Reports confirm lnfomir' s streaming into the United States.

(ECF 548-25; 548-27; 663-1). These Reports show that Infomir is streaming content to potentially

hundreds of thousands of subscribers in the United States by tapping into a widespread data

distribution network facilitated by data centers like Hurricane Electric that have large distribution

servers in the United States. (ECF 548-25; 548-27; 663-1 ).

        71.      Because the Rucinski Report is silent on the source ofthe video that Mr. Rucinski

concedes that the Channel One PCAP shows and because there is overwhelming evidence that Mr.

Vidulich viewed an IPTV stream that is part of a massive illegal IPTV streaming operation, the

Rucinski Report' s suggestion that Infomir was not the source of video streaming should be

rejected.

      D.      The Vidulich Affidavit's May 27,2016 Screenshots of the May 24,2016 Wireshark
              Capture Accurately Demonstrate the Occurrence of Data Transfers Between the
              Aura HD STB and Infomir Stalker

        72.      Mr. Rucinski concludes:

                        If Mr. Vidulich was watching a live broadcast of Channel One television
                        programming at the same time that the Channel One Screenshots were
                        taken, indicated as May 27, 2016 in the Channel One Screenshots, then the
                        source of the Channel One television programming that Mr. Vidulich was
                        watching was not being captured by Wireshark as depicted in the Channel
                        One Screenshots. (Rue. Rep at 3).

        73.      This conclusion is contradicted by Mr. Vidulich' s November 20, 2018 Affidavit in

which he explains that when he took the screenshots, he was not generating a new Wireshark


                                                  13
  Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 14 of 22




capture or viewing Channel One television broadcasting on May 27, 2016. The May 27, 2016 date

of the screenshots taken of the May 24, 2016 Channel One PCAP is correctly identified by Mr.

Rucinski as the date such screenshots of the earlier Wireshark capture were taken.

       74.      To be clear, Mr. Vidulich's May 27, 2016 screenshots were of the Wireshark

capture that took place on May 24, 20 16. Once a Wireshark capture occurs, the data captured is

frozen in time and cannot be subsequently altered. The fact that Mr. Rucinski, myself, and others

can open the Channel One PCAP in Wireshark, analyze the data captured on May 24, 2016, and

take new screenshots demonstrates this to be the case.

       75.       Mr. Rucinski effectively concedes the static nature of the Channel One PCAP when

he states that "Wireshark ... is a software program that allows a user to create a record of data

packets transmitted across a computer network by ' capturing' the data packets in a file. Wireshark

can also be utilized by a user to subsequently analyze the captured data packets, and such analysis

can include identifying the source, destination, and content of the captured data packets." (Rue.

Rep. at 2-3).

       76.       Therefore, although a screenshot of a Wireshark capture shows only the existence

of such a capture without the capabilities of analyzing the data captured, to the extent it shows any

data communication in the actual image, a screenshot can - and in this case does - accurately

present whether data transfers were occurring and the source and destination of such transfers.

     E.       The Rucinski Report's Reference to Screenshots of a Team Viewer and Skype
              Session on May 19, 2016 Have Nothing to Do With a Wireshark Capture on May
              24, 2016 and Do Not Suggest that Data Was Lost or Spoliated or that Mr.
              Vidulich's Observations Were Inaccurate

        77.      Mr. Rucinski reference to screenshots Bates stamped CHANNELONE002592,

CHANNELONE002595-2597, and CHANNELONE002599-2602 ("Team Viewer Screenshots")

as screenshots that show that the Team Viewer program was running as well as Skype when the


                                                 14
  Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 15 of 22




screenshots were taken (Rue. Rep. at 16) have nothing to do with the loss or spoliation of evidence

and do not show that Mr. Vidulich's observations were inaccurate.

       78.     Mr. Vidulich explains by affidavit dated November 20, 2018 that the Team Viewer

Screenshots were not screen shots of his Wireshark capture on May 24, 20 16. The Team Viewer

Screenshots were screen shots from his instructional session with myself and my technical support

team on May 19,2016. As shown in the TeamViewer Screenshots, I was using Skype, username

"tirastel," and TeamViewer to instruct Mr. Vidulich on how to use the Wireshark program to

capture data transfers of an STB and how to interpret and analyze such data transfers.

       79.     For example, the Team Viewer Screenshot attached as Exhibit I to Mr. Vidulich's

November 20, 2018 affidavit shows that the date the image produced at CHANNELON£002592

was taken was May 19, 2016 according the native file' s properties.

       80.     The screenshots used in the Vidulich Affidavit attached thereto as Exhibits 14 and

16, in contrast, show that neither Team Viewer nor Skype were running at the time Mr. Vidulich

took the screenshot. The date shown on the computer screen for Exhibit 14 and 16 screenshots was

May 27, 2016 - eight (8) days after the instructional screen shots reflected in the Team Viewer

Screenshots.

       81.     Therefore, the May 27, 2016 screenshots of Mr. Vidulich's May 24, 2016

Wireshark capture have nothing to do with the Team Viewer Screenshots and nothing to do with

the Channel One PCAP.

        82.    Moreover, Mr. Rucinski fails to explain the significance of these screenshots with

respect to data allegedly being lost or spoliated. (/d. at 16-17). Instead, Mr. Rucinski simply notes

that these screenshots show that there was an active skype call with "tirastel" and the program,

TeamViewer, was running. (!d.) Mr. Rucinski goes on to explain that TeamViewer is a remote



                                                 15
   Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 16 of 22




desktop access and support program allowing third parties to take control of another computer.

(!d. at 17).

        83.    While Mr. Rucinski ' s explanation ofTeamViewer is accurate, he fails to show how

the use of Skype and Team Viewer relates to the loss or spoliation of data from the Channel One

PCAP. Had he done so, however, such an argument wou ld have been without merit because Skype

and Team Viewer cannot cause the loss or spoliation of data from a Wireshark capture.

        84.    Even ifTeamViewer or Skype had been running during a Wireshark capture, the

person communicating with the laptop user through these programs could not alter or manipulate

the data capture that occurred on Wireshark. Such data capture occurs in real time and cannot be

impacted by Team Viewer or Skype because Team Viewer on ly allows one to remotely control the

interface of another's computer and Skype is instant messaging or real-time audio/video chatting.

        85.    As such, Team Viewer or Skype cannot manipulate data coming in and out of an

STB. Therefore, even if these programs had been running (which they were not), the Wireshark

capture from May 24, 20 16 is a true and accurate capture of the data transfers that went into and

out of the Aura HD STB on that date.

        86.    In addition, even if Team Viewer and Skype had been running during the Wireshark

capture, to the extent that data transfers between the outside computers had been shown in the

Wireshark capture, such data transfers would have been shown as separate and distinct from the

Aura HD STB data transfers in the ".pcap" file. This is confirmed by my explanation above

showing how one can isolate Aura HD STB data transfers and data packets from transfers with

other sources and destinations. Being able to control for data packets only showing Aura HD STB

transfers demonstrates that the simultaneous running of Team Viewer or Skype would not block

or manipulate such data transfers.



                                                16
        Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 17 of 22




             87.       Based on the foregoing, Mr. Rucinski ' s reference to the Team Viewer Screenshots

      is immaterial and irrelevant to any question of data spoliation or the accuracy of the Vidulich

      Affidavit.

II.          The Rucinski Report Should be Rejected Because Rucinski Never Plugged In His
             STB to Determine Whether lnfomir Was Streaming: The Evidence Shows That
             Infomir Manufactures and Sells STBs with Software to Stream Illegal IPTV

           A.       The Rucinski Report Should be Rejected Because He Never Attempted to
                    Stream IPTV From His STB or He Did Not Disclose the Results of Such Tests

              88.      Although Mr. Rucinski reports that he was given an AURA HD International set-

      top-box serial number 112012N034374 to prepare an expert report, his report does not show the

      results of his testing ofthe AURA HD box. A copy ofthe firmware in Mr. Rucinski's possession

      (installed in the AURA HD STB) would likely show that the AURA firmware is pre-loaded to

      point the consumer directly to lnfomir-controlled portals to provide pirated Russian-language

      programming. Because Mr. Rucinski has either failed to test the box in his possession or, in the

      alternative, has concealed the results of any such tests, his report is flawed and should be stricken.

              89.      Had Mr. Rucinski tested the box, loaded with the AURA firmware available at

      lnfomir' s website, it would have led to results similar to that experienced by Mr.

      Vidulich.     Because Mr. Rucinski failed to test the STB and report the results of his test, Mr.

      Rucinski cannot show any prejudice to lnfomir from lost or spoliated evidence.

            B.      MAG STBs Show that Infomir Manufactures and Sells Set-Top Boxes

              90.      Exhibits I and 2 to the Khan Affidavit are screenshots of the Vendor listing in the

      Device Information screen for two STBs, MAG254 and MAG256. The vendors listed are

      "Teletec" for the MAG254 STB and " lnfomir" for the MAG256 STB.

              91.      Reviewing the Teletec website at http://teletec.com.ualen/ , I can see that Teletec

      has the same address as Infomir JSC, the Ukrainian branch of lnfomir, and is a partner ofTeletec.


                                                        17
  Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 18 of 22




Based on this, I conclude that the manufacturer and seller of the MAG254 STB is lnfomir and the

manufacturer and seller of the MAG256 STB is also lnfomir or an entity that has the same address

as lnfomir.

     C.       Software Development Kits from Infomir's Website Contain Default
              Programming to Infomir Stalker

       92.       lnfomir's website at the webpage http://soft.infomir.com/ provides for the

download of lnfomir's AURA firmware onto various STB models. (Khan Aff. at 5). From personal

knowledge, I know that firmware is software that provides the low-level control for the STB

hardware and performs all control and data manipulation functions like a user interface and

navigation. Firmware is also what communicates with middleware, software that is programmed

into data centers and servers to reach devices like STBs with firmware on them.

       93.       At the bottom of http://soft.infomir.com/, I see a link to "SDK STB."        From

personal knowledge, I know that '·SDK" stands for "Software Development Kit." Next to "SDK

STB," I see the explanatory text " Utilities for building firmware. " From this, I conclude that the

" SDK STB" link provides mechanisms for individuals to build and manipulate the AURA

firmware to program onto STBs. (Khan Aff. Ex. 14) (sample pages from the "SDK STB").

       94.       Reviewing these pages, I see that the default programming in the SDK for the

AURA      firmware     ts   source   code   connecting    the   STB     to   Stalker   Middleware.

CHANNELONE003385, for example, contains the text " lnfomir Stalker." (Khan Aff. Ex. 14).

This text appears as an icon in the user interface when one connects a STB programmed with this

AURA software.

       95.       CHANNELONE003482-003497 contains the text "http://echo-Ol.infomir.com/,"

"http://echo-02.infomir.com/," " http ://echo-03.infomir.com/," and "http://echo-04.infomir.com/."

(Khan Aff. Ex. 14). "Echo" is language related to internet connectivity testing. This means that an


                                                 18
         Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 19 of 22




   STB programmed with this AURA firmware will use the "echo" command to verify a connection

   with a server. Here, the default server in the SDK's AURA Firmware is Infomir or an Infomir-

   related server as indicated by '·.infomir.com" following the ·'echo" connection test in the AURA

   firmware source code. (Khan Aff. Ex. 14).

              96.     CHANNELONE003663 shows that default programming for image updates in the

   AURA firmware runs through Infomir or an Infomir-related server. (Khan Aff. Ex. 14). From

   personal knowledge, image updates refer to updates to images things likes icons that appear in the

   STB ' s user interface. The text '·aurahd.infomir.uafimageupdate" appearing in the source code is

   the default URL where a STB with this firmware programming would get its image updates. The

   " .infomir.ua" language in the AURA firmware source code indicates that Infomir or an Infomir-

       related entity is the default server for image updates to the firmware.

              97.     The Rucinski Report is silent on the issue of whether the STB Mr. Rucinski

   examined for his report was programmed with the AURA firmware to have Infomir as the default

       resource for illegal IPTV streaming, consistent with Infomir' s SDK. The foregoing analysis

       however suggests that the STB Mr. Rucinski examined was pre-programmed to connect to

       lnfomir-sourced illegal pirated content. As explained below, had Mr. Rucinski run the appropriate

       test, it would have confirmed Mr. Vidulich ' s experience of viewing pirated programming streamed

       by lnfomir.

III.          Our Independent Wireshark Capture of an Infomir MAG STB Confirms that Video
              Content is Routed Through lnfomir STBs Confirming the Flawed Methodology of
              the Rucinski Report

              98.     In late October through early November 2018 , my technical team at Kartina ran an

       independent MAG STB investigation.

              99.     We purchased an original lnfomir MAG351 STB from Amazon on October 30,



                                                        19
   Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 20 of 22




2018 that was preloaded with AURA firmware. Attached hereto as Exhibit II is a copy of the

order confirmation for the purchase of the originallnfomir MAG351 STB from Amazon.

        I 00.    Upon arrival, a photo of the a label on the packaging of the original lnfomir

MAG35 I STB was taken. A copy of this photo is attached hereto as Exhibit 12. The label has

" lnfomir" on it alongside the lnfomir logo.

        I 0 I.   A photo was also taken of a pamphlet that came with the packaging of the original

lnfomir MAG351 STB. A copy of this photo is attached hereto as Exhibit 13. Under "Product

Information," one sees " lnfomir" alongside the lnfomir logo.

        I 02.    On November 2, 2018, we set up the originallnfomir MAG351 STB and connected

it to the internet and a display screen. Once configured, a photo of the '·Device Info" screen was

taken. A copy of this photo is attached hereto as Exhibit 14. Like the photo of the MAG256

"Device Info" screen attached to the Khan Affidavit, the original lnfomir MAG351 STB screen

also shows " lnfomir" as the " Vendor." (Ex. 14; Khan Aff. at 2).

        103.     We then ran a Wireshark capture of the original lnfomir MAG351 STB while

streaming pirated Russian language programming. The '·.pcap" file that was generated by the

Wireshark capture was uploaded onto the same USB drive that contains Exhibit 9. The file is

attached hereto as Exhibit 15. The fi le can be viewed using Wireshark.

        I 04.    The Wireshark capture shows video data being routed to the original lnfomir

MAG35 1 STB through passwords purchased for the streaming portals "Ozo" and "Sovok." (Ex.

15). The URL for "Ozo" is http://portal.ozo.tv/. The URL for "Sovok" is http://aura.sovok.tv/.

        I 05.    One can view this video data by clicking " Export Objects" under the "File' tab of

the Wireshark capture file. (Ex. 15). From there, one can click " HTTP" to narrow the files being

exported to only HTTP data files. (Ex. 15).



                                                 20
  Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 21 of 22




        I 06.   We saved these HTTP communications into a folder on a computer hard drive and

further refined therein by deleting any files that did not contain video data. "TS" files contain video

data. So, any files that were not "TS" files were deleted, leaving the "TS" video files.

        107.    The "TS" files were then saved to the same USB drive where Exhibits 9 and 15

were saved. The "TS" files are attached hereto as Exhibit 16.

        I 08.   The video files saved in Exhibit 16 are video content that was being routed to the

original lnfomir MAG351 STB and projected onto the display screen on November 2, 2018. (Ex.

16). Opening one of the Exhibit II video files with a basic media player like Windows Media

Player, one can see the actual video streaming being transmitted to the STB. (Ex. 16).

        109.    The videos contain branding and logos for Channel One that are displayed on the

top right hand corner but we did not purchase Channel One streaming content from Channel One.

(Ex. 16).

        110.    Because Mr. Rucinski presumably could have run the same tests with the same

result showing Channel One content being streamed through lnfomir' s STBs, Mr. Rucinski ' s

conclusions are flawed and should be rejected .




                                                  21
  Case 1:16-cv-01318-GBD-BCM Document 708 Filed 12/07/18 Page 22 of 22




       Ill.   Based on the foregoing, I conclude that the Rucinski Report is unreliable,

incomplete and flawed. The evidence I have reviewed shows that today Infomir continues to sell

MAG STB's that enable users to stream unauthorized IPTV programming and engages in

providing unauthorized IPTV pirated content to users in the United States.



Dated: Wiesbaden, Germany

b~ t-tUt tu-- 7-lt...
               _, 2018
       ---'--'-----




                                                    DMITRI DIETRICH




                                               22
